Fourth Court of Appeals
                                  San Antonio, Texas
                                       December 9, 2016

                                      No. 04-16-00327-CV

                              Maxine ADAMS and Cecil Adams,
                                       Appellants

                                                v.

                                      Christopher PRINE,
                                            Appellee

                      From the 269th District Court, Harris County, Texas
                                Trial Court No. 2014-35653-a
                            Honorable Dan Hinde, Judge Presiding


                                         ORDER
        In civil cases, rule 34.5(a)(1) of the Texas Rules of Appellate Procedure requires the
clerk’s record to include “all pleadings on which the trial was held.” TEX. R. APP. P. 34.5(a)(1).
The final judgment signed in the above-referenced case states the trial court considered “Prine’s
Motion to Enter Final Judgment;” therefore, that motion is one of the “pleadings on which the
trial was held.” Id. However, the motion was not included in the clerk’s record filed in this
appeal. It is therefore ORDERED that the trial court clerk file a supplemental clerk’s record
containing “Prine’s Motion to Enter Final Judgment” no later than ten days from the date of this
order.

                                                     _________________________________
                                                     Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of December, 2016.


                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court